Citation Nr: 0925832	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle disorder.  

2.  Entitlement to service connection for a claimed right 
hand disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran initially contended that his right hand and ankle 
conditions are the result of over compensation for his 
service-connected left knee disability.  He also asserts that 
his current right hand condition is due an injury sustained 
during service.  

A review of the service treatment record shows that the 
Veteran was treated for a right hand bruise in March 1955 
during service.  

The VA treatment records show that the Veteran had 
radiological evidence of a right unstable joint and findings 
suggesting an old fracture in June 2004.  When seen in August 
2007, the Veteran was fitted for a right ankle brace due to 
difficulty ambulating over uneven surfaces.  

The Veteran has not been afforded VA examination to determine 
the likely etiology of either condition.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should provide appropriate 
notice concerning his claim for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO should 
take appropriate steps to contact the 
Veteran and request that he submit an 
updated list of the doctors and health 
care facilities that have treated him for 
his claimed right hand and right ankle 
disabilities.  

The RO should take the necessary steps to 
obtain the records of all treatment 
afforded to the Veteran for his claimed 
right hand and ankle conditions that are 
not already on file.  All information 
obtained should be made part of the file.  

2.  The Veteran then should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed right 
hand or right ankle conditions.  

All indicated testing should be 
performed, and the examiner should elicit 
from the Veteran and record a complete 
medical history referable to all right 
hand and right ankle manifestations.  

The examiner is requested to review the 
claims folder in order to render opinions 
as to whether it is at least as likely as 
not that the Veteran currently has a 
right hand or right ankle disability that 
are due to an injury or other event of 
his period of active service.  The VA 
examiner in this regard should also opine 
as to whether any current right hand or 
right ankle disability at least as likely 
as not was caused or aggravated by the 
service-connected left knee disorder.  

A complete rational for any opinion 
expressed should be included in the 
report.  

3.  Following completion of all indicated 
development, the claims should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

